Citation Nr: 1226327	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 for service-connected posttraumatic stress disorder from September 1, 2007 to February 11, 2011.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches from September 1, 2007 to February 11, 2011.

3.  Entitlement to an initial compensable evaluation for service-connected epididymitis from September 1, 2007 to February 11, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In August 2009, the Veteran raised the issues of entitlement to service connection for hemorrhoids and a hiatal hernia which have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  From September 1, 2007 to February 10, 2011, the Veteran's posttraumatic stress disorder (PTSD) was productive of occupational and social impairment in most areas due to such symptoms of depression affecting the ability to function independently; difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2.  From September 1, 2007 to February 10, 2011, the Veteran's migraine headaches occurred at least once a month, were accompanied by severe pain, blurry vision, and dizziness, and were shown to be prostrating in nature. 

3.  From September 1, 2007 to February 10, 2011, the Veteran's epididymitis was characterized by episodes of pain two to three times a year, with use of Motrin and antibiotics.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no more, for PTSD have been met from September 1, 2007 to February 10, 2011.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for an evaluation of 30 percent, but no more, from September 1, 2007 to February 10, 2011 for migraine headaches are met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

3.  The criteria for an evaluation of 30 percent, but no more, for epididymitis have been met from September 1, 2007 to February 10, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Veteran has continuously asserted that he is seeking a 70 percent evaluation for his PTSD prior to February 11, 2011, a 30 percent evaluation for migraine headaches prior to February 11, 2011, and a 30 percent evaluation for epididymitis prior to February 11, 2011.  Given the Board's disposition of these issues, the Board finds that any failure in VA's duty to notify or assist is harmless as the issues have been granted per the benefits sought by the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  


II.  Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).   38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

a.  PTSD

PTSD was granted service connection and a 50 percent disability rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 1, 2007.  In March 2011, the disability evaluation for PTSD was increased from 50 to 70 percent, effective February 11, 2011.  The Veteran is appealing the initial evaluation of 50 percent for PTSD from September 1, 2007 to February 10, 2011.  The Veteran is satisfied with the 70 percent evaluation from February 11, 2011 to the present.  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Id.  The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Id. 

The evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-VI).  See Id.  Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV, 46-47.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

An October 2004 VA Emergency Room Psychiatric Evaluation indicates that the Veteran was admitted with assertions that he wanted to injury himself.  The treatment note indicates that the Veteran was have difficulty with sleep and had increased guilt, melancholy, difficulty with concentration, loss of interest in hobbies.  The Veteran's plan for suicide was a motor vehicle accident.  He was diagnosed with suicidal ideation.  

A February 2008 VA mental health examination report indicates that the Veteran was cooperative, casually dressed, and well groomed.  There was no evidence of hallucinations, delusions, obsessions, or compulsions and his affect appeared to be of a full range.  His concentration was intact but his memory was mildly impaired.  The Veteran reported being in his third marriage which he noted was fair and that the relationships with most of his children were good, with the exception of his oldest stepdaughter which was reported as poor to fair.   He indicated having no friends and a decreased interest in engaging in activities.  The Veteran reported symptoms of a mood disorder, to include episodic problems with low mood, crying spells, guilt, hopelessness, loss of interest in things, and irritability.  He also complained of low energy, difficulty concentrating, and social withdrawal.  He denied suicidal ideation, homicidal ideation, or a history of assaultive behavior.  The Veteran also indicated disturbing nightmares four to six times per month, insomnia at least once per week, and flashbacks at least once or twice a month.  He also complained of irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The diagnoses were PTSD and major depressive disorder.  A GAF score of 51 was assigned.  

The Veteran sought psychiatric treatment in June 2008, as he was struggling with the adjustment to civilian life after retiring following 21 years of service.  The mental health provider indicated that the Veteran had PTSD symptoms that were aggravated by his level of stress.  The Veteran indicated re-experiencing multiple traumas through dreams and night terrors.  He reported avoiding crowds, constant hypervigilance, and increased irritability.  The Veteran indicated a fear of becoming suicidal although he had no suicidal ideation during the evaluation.  The diagnosis was PTSD.  A GAF score of 56 was assigned.  The provider indicated that the Veteran would benefit from ongoing counseling services and psychiatric care.  

A July 2008 VA treatment note indicates that the Veteran reported being unreasonably harsh with his children and noted that he had not transitioned well from his military to his home environment.  He indicated that while his therapy helped him gain insight into this problem, it had not helped him control his behavior.  The Veteran noted that he self-medicated through the use of marijuana to help control his anger and anxiety.  

A December 2008 VA treatment note provides that the Veteran had impairment of short-term memory loss; depression, which deteriorated quickly under stress; irritability and a lack of tolerance with his children; anxiety, which spiked under environmental stress; intrusive thoughts; flashbacks about once or twice a month; exaggerated startle response; hypervigilance; social avoidance; emotional distancing from others; and an inability to express certain emotions.  

An April 2009 letter from the Veteran's VA mental health provider addressed to Federal Occupational Health indicates that the Veteran was experienced an exacerbation of symptoms related to his increase in environmental stressors.  The provider indicated that the Veteran experienced acute anxiety with panic and an increase in all domains of his PTSD symptoms.  The provider opined that that the Veteran should not be deployed to a war zone for his work as it would likely cause an exacerbation of his PTSD symptoms and put both himself and his coworkers at potential risk.  

Another VA treatment note dated in November 2009, indicates that the Veteran's wife asked him to move out due to his irritability, rigidity with their children, and incidents of violence.  The treatment note does not specify these incidents of violence.  

The Veteran was afforded a VA examination in February 2011 to assess the level of severity for his PTSD.  During the examination, the Veteran complained of significant social discord and poor social support, which indicated a serious social dysfunction.  The Veteran reported that he was in the process of divorcing his third wife and that he had poor relationships with his stepchildren.  He indicated difficulty sleeping, homicidal and suicidal ideation without intent, mild impairment of memory, violent tendency, recurrent distressing dreams, intense psychological distress with internal and external cues, avoidance, decreased interest and participation in activities, detachment from others, restricted affect, irritability, decreased concentration, hypervigilance, and exaggerated startle response.  The Veteran also noted his violent tendencies and noted an incident when he grabbed and shook his spouse.  The examiner assigned a GAF score of 41 indicating serious symptoms of both PTSD and major depressive disorder.  

The Veteran testified during his March 2012 hearing before the Board that his PTSD symptoms had remained consistent throughout the entire period on appeal.  He also submitted statements in support of his claim, to include an October 2009 notice of disagreement which indicates significant issues of anxiety, depression, and mood, as well as severely impaired impulse control without provocation, to include being physically violent and verbally abusive to his children, as well as emotionally and verbally abusive to his spouse.  An August 2009 statement provides that he continued to suffer from interpersonal relationships with his children and wife.  He noted thoughts of suicide during periods of intense anxiety and anger which led to violent behavior.  He noted a nonexistent anger impulse control and indicated becoming frustrated to rage over inconsequential issues involving his wife and children.  

The Veteran also submitted third part statements, to include those from his third wife.  A May 2008 statement from his wife indicated that the Veteran was prone to explosive outbursts of temper, having little to no patience, night terrors, hyperagitation, profuse sweating, extreme confusion, and extreme anxiety, impaired memory and judgment.  A February 2011 statement from his wife also indicates that the Veteran had difficulty with decreased concentration and impaired judgment.  She indicated that he had difficulty with decisions and inappropriate behavior, irritability, moodiness, and inflexibility.  These statements are considered to be competent evidence of symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The evidence of record establishes that the Veteran's psychiatric disorder warrants a rating of 70 percent, but no more, effective February 1, 2007.  The GAF scores after service separation ranged from moderate to severe symptoms of social and occupational functioning.  VA treatment records consistently provide that the Veteran had impulse control problems, impaired judgment and memory, anxiety, irritability, and decreased interest, concentration, and motivation.  The Veteran had reported that he struggled with motivation with respect to his daily activities.  Additionally, these records consistently report that the Veteran experienced anxiety and social isolation.  He also had impaired memory and a documented history of difficulty in maintaining relationships.  Specifically, the Veteran indicated having been married three times, with continued marital discord in his third marriage to the point where during his February 2011 VA examination he indicated that his third marriage was ending in divorce.  The Veteran noted difficult relationships with his children.  He continually reported being extremely irritable and rigid with his children and noted violent tendencies towards his wife and children.  From a review of the record, it does not appear that the Veteran's symptoms had significantly increased from the time that he filed his claim in August 2007. In fact, his symptoms remained largely the same, to include reports of violent tendencies, suicidal ideation, irritability, anger, hypervigilance, and exaggerated startle response.    

While the evidence does not show that the Veteran experienced obsessional rituals which interfere with routine activities, illogical speech, near continuous panic, or spatial disorientation, there is medical evidence of continual suicidal ideation, without intent or plan.  The evidence established that the Veteran had difficulty adapting to stressful circumstances in work or social settings, as well as continued social isolation.  As such, the Veteran's PTSD more appropriately approximates a 70 percent disability rating throughout the entire period of appeal, effective February 1, 2007.  See38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The evidence does not establish, and the Veteran does not assert, that he is entitled to a rating in excess of the 70 percent disability rating assigned herein.  Specifically, there is no evidence that the Veteran had gross impairment of thought processes or communication; nor does the evidence establish that he had persistent delusions or hallucinations or grossly inappropriate behavior; was in persistent danger of hurting himself or others; or was disoriented to time or place.  As noted above, the Veteran expressed passing suicidal ideation, but not persistent.  Further, while the Veteran submitted statements of his violent tendencies toward his wife and children, the VA examiners consistently noted that the Veteran was not a danger to himself or others.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent assigned herein for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against a rating in excess of the 70 percent disability assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

b.  Migraine Headaches

Service connection for migraine headaches was granted by an April 2008 rating decision, which assigned an initial noncompensable evaluation, effective September 1, 2007.  The Veteran filed a notice of disagreement in June 2008 as to the initial noncompensable evaluation assigned for his service-connected migraine headache disability.  The RO subsequently increased the Veteran's initial disability evaluation from a 0 to a 10 percent disability rating in a June 2009 rating decision, effective September 1, 2007.  The Veteran thereafter perfected his appeal.  In a March 2011 rating decision, the Veteran's migraine headache disorder was increased from 10 percent to 30 percent, effective February 11, 2011.  The Veteran asserts that he was entitled to an initial 30 percent disability evaluation from September 1, 2007 to February 10, 2011.  

The Veteran's service connected migraine headache disability is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average one in 2 months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  The maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-27(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

A January 2008 VA neurological disorder examination indicates that the Veteran developed headaches during service after wearing night vision goggles.  The Veteran complained that he currently experienced headaches two to three times per week and had severe headaches about two to three times per month, which included a pounding sensation in the biparietal area.  He indicated that he was very photosensitive and had difficulty functioning during these headaches.  The diagnosis was migraine headaches.

The Veteran sought VA medical care in May 2008 with continued complaints of intermittent headaches twice weekly, with some mild photophobia and nausea without vomiting.  A July 2007 computerized tomography scan report of his head did not reveal any abnormalities.  A June 2008 VA treatment note reveals complaints of chronic daily headaches/migraines.  A September 2009 VA treatment note indicates that the Veteran's headaches were persistent and appeared to be stress related.  Neurologically, the Veteran was evaluated as having weakness, pain, and visual disturbance.  

A March 2009 VA psychiatric treatment note indicates that the Veteran had daily headaches and would get a migraine headache two to three times per month, which would be so severe as to prevent him from working.  He reported mild dizziness and lightheadedness associated with his headaches.  The Veteran also reported one episode of numbness and tingling during a headache.  He reported mild nausea with photophobia but denied vision loss during these headaches.  The Veteran also reported mild disequilibrium and mild confusion during headaches.  

A January 2010 VA neurology consult note shows complaints of daily headaches, with non-localized head pain without associated symptoms.  The Veteran reported that two to three times per month he developed a full blown migraine, with associated photophobia, nausea, occasional vomiting, dizziness, and blurred vision.  The VA examiner indicated that the Veteran had a longstanding history of headaches consistent with a migraine disorder.  Due to the frequency and severity, it was noted that the Veteran was a candidate for prophylactic therapy.  The examiner noted that if it was determined that the Veteran had obstructive sleep apnea, then noninvasive ventilator support at night might also help his headaches.  A September 2010 VA prescription note indicates that the Veteran had a severe migraine and was prescribed bed rest for that day.  

The Veteran was afforded a VA neurological examination in February 2011 to evaluate the severity of his migraine headache disorder.  The Veteran indicated that over the past 12 months he had a migraine headache about once per month and noted that most attacks were prostrating and lasted one to two days.  The examiner noted that the migraine headaches decreased the Veteran's concentration, social interactions, mobility, and ability to follow instructions.  He also noted that during attacks, the Veteran had limitations in all activities of daily living.  

In an August 2009 statement, the Veteran indicated that he had frequent, completely prostrating migraine headaches which occurred two to three times per month.  He noted that he had to leave work on average two times per month over the last six months due to his headaches.  In his October 2009 notice of disagreement, the Veteran asserted that he had experienced completely prostrating migraines on average of one per month for the last several months.    

In a May 2008 statement, the Veteran's wife indicated that he experienced prostrating migraine headaches, which at times necessitated him to take leave from work from 2005 to 2007.  In a September 2010 statement, the Veteran's wife indicated that the Veteran's migraine symptoms were severe and completely prostrating, occurring on an average of once every four to six weeks.  

For the period from September 1, 2007 to February 10, 2011, the medical evidence of record shows that the Veteran consistently reported at least one migraine headache per month which were prostrating.  The evidence indicates that the Veteran was unable to do normal activities, experienced dizziness, and visual disturbance with every attack.  The evidence indicates that the Veteran was unable to do any activities of daily living during his attacks.  The Veteran provided various lay statements that he experienced headaches, which rendered him incapacitated to the point that he was unable to stand up or leave his house.  The Board finds that these lay statements are competent and credible evidence as to the severity of the Veteran's headaches, and demonstrate that they are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Further, the Veteran testified during his March 2012 videoconference hearing before the Board that his migraine headaches were just as bad at the time he filed his original service connection claim in August 2007 as they currently were.  He reported headaches occurring at least once per month since at least 2008, lasting from one to two days at a time, that often became prostrating.    

As such, resolving the reasonable doubt in the Veteran's favor, the Board views the facts in this case, considering the reported frequency and severity of the Veteran's headaches, more closely approximates the criteria for a 30 percent disability evaluation from September 1, 2007.  See 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  An initial 50 percent disability is not for assignment as the Veteran's service-connected migraine headache disorder does not result in a 50 percent evaluation as migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been shown.  

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 30 percent for the Veteran's service-connected migraine headache disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headache disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's migraine headache disorder has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344.

In reaching this decision, the Board considered the doctrine of reasonable doubt and finds that the Veteran is entitled to an initial evaluation of 30 percent, but no more, for service connected migraine headaches from September 1, 2007 to February 10, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

c.  Epididymitis

Service connection for epididymitis was granted by a June 2009 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525, effective September 1, 2007.  In a March 2011 rating decision, the RO increased the Veteran's epididymitis initial evaluation rating from 0 to 30 percent, effective February 11, 2011.  The Veteran asserts that he is entitled to a 30 percent disability evaluation from September 1, 2007 to February 10, 2011.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

Diagnostic Code 7525 directs to rate the condition as a urinary tract infection.  See 38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long- term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted when the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization of greater than two times per year, and/or continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  Id.   

In a February 2008 general VA examination report, the VA examiner indicated that epididymitis was first diagnosed in 2002, with recurrences occurring approximately every six months, with the last being in April 2007.  The Veteran reported that during his recurrences, he used antibiotics and Motrin for the problem.  An ultrasound revealed cysts in the epididymis, which caused the epididymitis.  The Veteran indicated that he was offered surgery to remove the cysts but opted against surgery as it would render him infertile.  The VA examiner indicated that there was no physical deformity of the genitourinary system.  The diagnosis was recurrent epididymitis.  The examiner indicated that the Veteran's chronic epididymitis was treated with medication and caused decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, and pain.  

An August 2008 urology note indicated that the Veteran had a small granuloma which was tender to palpation with no infection.  A September 2008 echogram of the scrotum revealed a seven millimeter cyst posterior laterally and inferiorly positioned, otherwise normal epedidymal cyst.  A September 2009 urology note provides that the Veteran had recurrent pain and tenderness of the scrotal area.  In an April 2010 VA urology note, the Veteran reported bilateral testicular discomfort.  A March 2010 urine analysis was normal, with no growth of organisms.  The March 2010 ultrasound showed normal bilateral testes, with left epididymal cysts.  The Veteran denied urethral discharge or hematuria.  On examination, the testes were normal.  There was no palpable cystic mass separate from the left testicle.  There were no penile lesions, discharge, masses, or tenderness noted.  

The Veteran was afforded a VA examination in February 2011 to evaluate the severity of his epididymitis.  The examiner noted that the Veteran had recurrent bouts since his original episode during service.  The examiner indicated that the Veteran reported recurrent urinary tract infections, to include three or more hospitalizations for urinary tract infections in the past 12 months.  The examiner found bilateral epididymal enlargements of the testicles.  

During a May 2011 VA examination, the examiner indicated a history of epididymitis in 2003, which was recurrent and caused significant pain with erections and intercourse.  The Veteran noted that flare-ups occurred every two to three months and lasted for several weeks.  The Veteran indicated that during the flare-ups he could not get an erection due to pain.  During the May 2011 VA examination, the Veteran denied a history of recurrent urinary tract or kidney infections.  The examiner indicated that the Veteran's chronic epididymitis was treated with intermittent intensive management, to include antibiotic therapy every two months.  The Veteran was found to have cysts of his bilateral testicles, which were tender to palpation.  The examiner provided that during flares of epididymitis, the Veteran experienced significant pain which caused his erectile dysfunction.  

In a May 2008 statement, the Veteran's wife indicated that the Veteran had a chronic nagging discomfort in his testicles, with flares of acute pain requiring treatments with antibiotics and pain relievers.  In an October 2009 statement, the Veteran indicated that he had been living with associated testicular pain and was prescribed medications for pain and inflammation for the past 20 plus months.  He also indicated being prescribed antibiotics for an infection of the testicles.  In an October 2010 statement, the Veteran indicated that he had three visits in a year for which he was prescribed pain/antibiotic medication for his symptoms.  The Veteran testified during his March 2012 videoconference hearing that the cysts were multiplying and the doctors were looking to excise the cysts or remove his left testicle.  

For the period from September 1, 2007 to February 10, 2011, the medical evidence of record shows that the Veteran has consistently reported continuous intensive management of his symptoms to include the use of Motrin and antibiotics upon flare-ups.  The evidence indicates that the Veteran had recurrent bouts since his original episode during service.  The Veteran provided lay statements that he experienced flare-ups of his epididymitis for which he was treated with Motrin and antibiotics.  He also testified during his March 2012 hearing that surgery was recommended for his condition and had continuously taken Motrin and antibiotics often to control his flare-ups.  The Board finds that these lay statements are competent and credible evidence as to the manifestations of the Veteran's epidydimitis.  See Layno, 6 Vet. App. at 469-70; see also Dalton, 21 Vet. App. at 38.

As such, resolving the reasonable doubt in the Veteran's favor, the Board views the facts in this case, considering the reported frequency and severity of the Veteran's epididymitis, more closely approximates the criteria for a 30 percent disability evaluation from September 1, 2007.  See 38 C.F.R. § 4.7.  A rating in excess of 30 percent during this time period is not for assignment as poor renal function has not been shown.  

In reaching this decision, the Board considered the doctrine of reasonable doubt and finds that the Veteran is entitled to an initial evaluation of 30 percent, but no more, for service connected epididymitis from September 1, 2007 to February 10, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

d.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, his migraine headache disability is evaluated pursuant to 38 C.F.R. § 4.124, and his epididymitis is evaluated pursuant to 38 C.F.R. § 4.115b, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service connected PTSD, migraine headaches, and epididymitis.  Ratings in excess thereof are provided for certain manifestations of the service connected disorders, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology during the pertinent time period and, therefore, the schedular evaluations assigned herein are adequate and no referral is required.


ORDER

An evaluation of 70 percent, but no more, for PTSD from September 1, 2007 to February 10, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An evaluation of 30 percent, but no more, for migraine headaches from September 1, 2007 to February 10, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An evaluation for 30 percent, but no more, for epididymitis from September 1, 2007 to February 10, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.   



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


